 in the Matter of SMOKY MOUNTAIN STAGES, INC., EMPLOYERandAMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY ANDMOTOR COACH EMPLOYEES OF AMERICA, A. F. OF L., PETITIONERCaseNo. 34-RC-47.-DecidedFebmsary1, 1949DECISIONANDDIRECTIONOn June 14 and 15, 1948, pursuant to a Stipulation for Certificationupon a Consent Election entered into by the parties hereto on May21, 1948, the Regional Director conducted an election among employ-ees in a unit agreed to be appropriate.The Tally of Ballots furnishedto the parties indicated that, of approximately 125 eligible voters, 72cast ballots for the Petitioner; 45 cast ballots against the Petitioner;and 3 ballots were challenged.On August 31, 1948, the NationalLabor Relations Board' set aside the election on the ground that theballots were not counted in accordance with the terms of the stipula-tion and remanded the case to the Regional Director for furtheraction.The Regional Director thereupon issued notices of an elec-tion to be held on October 18 and 19, 1948.On October 8, 1948, the Employer filed a "Protest and a Reserva-tion of Rights" with the Board, wherein it objected to the actionof the Regional Director in scheduling the election, contending thatthe stipulation of May 21, 1948, provided for an election on June 14and 15, 1948, only; and that an election to be held on October 18 and19, 1948, would be contrary to the terms of that stipulation and there-fore invalid.On October 18 and 19, 1948, the Regional Director conducted anelection by secret ballot among the employees of the Employer in theagreed unit.At the close of the election, a Tally of Ballots wasfurnished the parties in accordance with the Rules and Regulationsof the Board.The Tally of Ballots shows that there were approxi-mately 120 eligible voters and that, of the ballots cast, 5 were void ; 2were cast for the Petitioner; 10 were cast against the Petitioner; and95 were challenged.IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members [Houston, Reynolds, and Gray].81 N. L. R B., No. 78.446 SMOKY MOUNTAIN STAGES, INC.447On October 25, 1948, the Employer filed Objections to the Election,reiterating as an objection the holding of the election on October 18and 19,1948, and alleging that the Petitioner had committed unlawfulacts and conduct affecting the election.On December 7, 1948, the Regional Director,having investigatedthe objections and the validity of the challenged ballots, issued andduly served on the parties his Report on Challenges and Objections.The Regional Director found that the Employer's objections withrespect to the holding of the election on October 18 and 19, 1948,following the invalidation by the Board of the first election uponobjections of the Employer,did not raise substantial and materialissueswith respect to the conduct of the election.The RegionalDirector further found that the alleged unlawful acts and conductdid not raise substantial or material issues with respect to the conductof the election.With respect to the 95 challenged ballots cast,the Regional Directorfound as follows: (1) that theballot of Walter Wright, challenged bythe Petitioner,was invalid,inasmuchasWrightwas not an eligiblevoter at the time of holding the election;(2) that 7 voters challengedby theBoard, whose names appear on "Appendix A," were not em-ployed onthe eligibilitydate and were therefore ineligible to vote;and (3)that the 87 voters challenged by the Employers,whose namesappear on"AppendixB," were eligible voters.On the basis of these findings, the Regional Director recommendedthat the objections to the conduct of the election filed by the Employerbe overruled;that the challenges to the ballots of Wright and theseven voters whose names appear on"Appendix A" be sustained; andthat the challenges to the votes of the employees listed on"AppendixB" should be overruled and that these ballots be counted.No excep-tions have been taken by either of the parties to the Regional Director's.Report.Neither of the parties having filed exceptions to the Regional Di-rector's Report-within the time provided therefor,we hereby adoptthe Regional Director's findings and recommendations therein. Inaccordance therewith,we hereby overrule the Employer's objectionsto the conduct of the election.We find that Walter Wright and the7 employeeswhose names are listed on "Appendix All were not eligiblevoters, and the challenges to their ballots are hereby sustained, andtheir ballotswill not be counted.We find that the 87 ballots cast byemployeeswhose names appear on "Appendix B" were cast by eligiblevoters, and the challenges to these ballots are hereby overruled.Weshall direct that these ballots be opened and counted. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTIONIT IS HERESY DIRECTEDthat the Regional Director for the FifthRegion shall within ten (10) days from the date of this Direction,open and count the 87 ballots cast by voters listed on "Appendix B";and thereafter prepare and serve upon the parties to this proceedinga Supplemental Tally of Ballots; and take such further action asmay appear appropriate within the Rules and Regulations of theBoard.APPENDIX AE.W. BallJohn D. WallaceE. W. TurnerH. L. DavisGeorge W. CheekH. A. MooreRaymond C. HarrellAPPENDIX BP. S. HarrisN. V. HarmonO. L. RandallH. J. SwinkW. H. KirbyJ. E. NortonJ. P. GreggB. E. DavisR. W. HensleyH. E. SeiversH. C. GarrenR. M. DayW. G. RhinehartMorgan MooneyPaul BrittW. W. CoxEarnest GregoryW. E. SmithHenry E. WoodS.W. ArnoldWorley AlexanderPaul LandersR. S. WhiteJ. C. MobleyW. G. AlexanderD. M. PlemmonsWilliam II. RhodesGlenn ZacharyFrank WrightTheo R. WallL. E. McManusNellie JenkinsBruce J. OdomW. L. StoneE. R. KahrsDavid F. WillisD. M. WilliamsW. F. DavisD. C. CrowD. O. StrangeT. L. AdamsEdgar L. WellsE. F. CarterRalph StylesEverette TrammelR. J. JusticeQ. D. McCallGar MartinPaul RadfordJoe T. WallM. W. GreenGene AtchleyRobert BeiffingtonDonald MartinJ. C. QuallsB. D. Hall, Jr.F. L. WallenhauptC. J. HaynesJames T. McAfeeBloxom BaileyJoe FowlerFrank H. MedleyH. E. ShawJohn W. WhiteRalph NicholsW. H. DaltonClarence R. ParhamJ.W. JacksonJ.M. TranthamC. E. MetcalfS. R. ScismJ.H. ShetleyR. L. ThomasonAllen P. SnipesC. L. FordH. F. SilveyP. T. TurnbullR. E. RymerC. H. PenningtonJ. P. SmithT. S. GatlinHerschel BrownRichard CallahandE. E. CateClyde E. KingClyde SimmonsL. E. Alexander